Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application contains claims directed to patentably distinct species. 
Applicant must elect one single embodiment for the immunogenic composition that comprises either 
(1) an RSV oligopeptide of less than 75 amino acids comprising an amino acid sequence set forth as SEQ ID NO: 5, 7, 13, 14, or 16 (e.g. claims 1-9), or
(2) a multimeric polypeptide comprising more than one copy of the amino acid sequence of the RSV oligopeptide of claim 1 (e.g. claims 10-19).
For the elected embodiment above, Applicant must further elect one oligopeptide sequence (if the first embodiment is elected above), or, one or one combination of amino acid sequences (if the second embodiment is elected above), from SEQ ID NOs: 5, 7, 13, 14, and 16 as recited in claim 1.    
The species are independent or distinct because each of the molecules has different structure and/or properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect one or one combination of species for each category, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648